Exhibit 10.44
SONICWALL, INC.
MATTHEW MEDEIROS EMPLOYMENT AGREEMENT
 
As Amended and Restated on the Effective Date
 
This Agreement is entered into as of the last date signed below (the “Effective
Date”) by and between SonicWALL, Inc. (the “Company”) and Matthew Medeiros
(“Executive”) and amends and restates in its entirety that certain Employment
Agreement dated as of March 14, 2003 by and between the Company and Executive,
as amended July 29, 2004 (the “Prior Employment Agreement”).
 
RECITALS
 
A. This Agreement is intended to strongly encourage Executive to remain with the
Company.
 
B. The Company’s Board of Directors (the “Board”) believes that it is in the
best interests of the Company and its stockholders to continue to provide
Executive with an incentive to continue his employment and to motivate Executive
to maximize the value of the Company for the benefit of its stockholders.
 
C. The Company and Executive wish to restate the terms of Executive’s employment
and replace in its entirety the Prior Employment Agreement, in order to comply
with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and any final regulations and official guidance promulgated thereunder (“Section
409A”), as set forth below.
 
AGREEMENT
 
1. Duties and Scope of Employment.
 
 (a) Positions; Employment Commencement Date.  Executive commenced employment
under this Agreement upon March 14, 2003 (the “Employment Commencement
Date”).  Executive shall continue to serve hereunder as President and Chief
Executive Officer, reporting to the Board.  On the Employment Commencement Date,
Executive was appointed as a member of the Board.  The period of Executive’s
employment hereunder is referred to herein as the “Employment Term.”
 
(b) Obligations.  During the Employment Term, Executive shall continue to devote
his full business efforts and time to the Company.  Subject to the prior formal
approval of the Board or its Compensation Committee, which shall not
unreasonably be withheld, Executive may join the Boards of Directors of two (2)
non-competitive companies.  Upon joining such non-competitive boards, Executive
shall continue to devote the time and energy necessary to carry out his duties
as described herein.
 
(c) Duties.  Executive shall have the customary duties of a President and Chief
Executive Officer and such duties as are specified in the By-Laws of the
Company.
 
2. At-Will Employment.  Executive and the Company understand and acknowledge
that Executive’s employment with the Company constitutes “at-will”
employment.  Subject to the Company’s obligation to provide severance benefits
as specified herein, Executive and the Company acknowledge that this employment
relationship may be terminated at any time, with or without good cause or notice
or for any or no cause, at the option of either the Company or Executive.
 
3. Compensation.
 
(a) Base Salary.  While employed by the Company, the Company shall pay Executive
as compensation for his services a base salary at the annualized rate of Four
Hundred and Fifty Thousand Dollars ($450,000) (the “Base Salary”).  Such salary
shall be paid periodically in accordance with normal Company payroll practices
and subject to the usual, required withholding.  Executive’s Base Salary shall
be reviewed at least annually by the Compensation Committee of the Board for
possible adjustments in light of Executive’s performance and competitive
data.  Such adjustment shall not reduce Executive’s then-current Base Salary
unless part of a Company-wide pro rata reduction and in which the Base Salary of
all other executive officers of the Company are reduced pro rata unless the
Executive provides his prior consent.
Page 1 of 8

--------------------------------------------------------------------------------


(b) Bonuses.   During the Employment Term, the Company’s annual incentive bonus
plan shall provide Executive with an on-target bonus opportunity equal to 100%
of his Base Salary, with a maximum payout of 200% of Base Salary.  During the
Employment Term, Executive and the other officers, senior management and key
employees, shall be eligible to participate in bonus plans based on milestones
to be established by the Board or its Compensation Committee in consultation
with Executive on or before the end of the first quarter of each year.  The
bonus plans specified in this paragraph shall be referred to herein as the
“Annual Bonus Plan.”
 
(c) Stock Option.  Executive has received a Stock Option grant of Two Million
Four Hundred Thousand (2,400,000) shares of Company shares (the “Stock Option”),
pursuant to the Company’s 1998 Stock Option Plan (the “1998 Option Plan”) and
form of Agreement thereunder, modified as specified herein (the “Option
Agreement”), with a strike price equal to 100% of the Fair Market Value (as such
term is defined in the 1998 Option Plan) on the grant date.  The Stock Option is
now fully vested.  To the extent permitted by law, the Stock Option shall
qualify as an Incentive Stock Option under Section 422 of the Code.  The Stock
Option has a term of ten (10) years (or shorter upon termination of continuous
service to the Company whether as an employee, director or consultant, subject
to the terms in this Agreement).  Except as specified otherwise herein, the
Stock Option is in all respects subject to the terms, definitions and provisions
of the Company’s 1998 Stock Option Plan and the standard form of stock option
agreement thereunder, which documents are incorporated by reference.  If there
is any conflict between this Agreement and the 1998 Stock Option Plan or Stock
Option, the terms of this Agreement shall govern.  Commencing in January of 2005
(or earlier at the sole discretion of the Compensation Committee of the Board),
Executive has been eligible to be considered for future stock option and other
equity compensation grants.
 
(d) Employee Benefits.  During the Employment Term, Executive shall be eligible
to participate in the employee benefit plans maintained by the Company that are
applicable to other senior management to the full extent provided for under
those plans.  Subject to Executive’s insurability at standard rates, while he is
employed hereunder the Company shall reimburse Executive within thirty (30) days
following the premium due date on the premiums for a $1,000,000 face value
policy of term life insurance (the “Term Life Insurance”) in addition to any
group coverage otherwise provided by the Company.
 
(e) Vacation.  Executive shall receive up to three weeks’ paid-time off
(“PTO”) per full year of employment, subject to the Company’s PTO accrual
policy.
 
(f) Golden Parachute Excise Tax – Best Results.  Payments and benefits under
this Agreement shall be made without regard to whether the deductibility of such
payments or benefits (or any other payments or benefits to or for the
Executive’s benefit) would be limited or precluded by Section 280G of the Code
and without regard to whether such payments or benefits (or any other payments
or benefits) would subject the Executive to the federal excise tax levied on
certain “excess parachute payments” under Section 4999 of the Code; provided,
that if the total of all payments and benefits to or for the Executive’s
benefit, after deduction of all state and federal taxes (including the tax set
forth in Section 4999 of the Code, if applicable) with respect to such payments
and benefits (the “total after-tax payments”), would be increased by the
limitation or elimination of any payment or benefit under this Agreement,
amounts payable and benefits receivable under this Agreement shall be reduced to
the extent, and only to the extent, necessary to maximize the total after-tax
payments.  Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 3(f) will be made in writing by a
national “Big Four” accounting firm selected by the Company or such other person
or entity to which the parties mutually agree (the “Accountants”), whose
determination will be conclusive and binding upon Employee and the Company for
all purposes.  Any reduction in payments and/or benefits required by this
Section 3(f) shall occur in the following order: (1) reduction of cash payments;
and (2) reduction of other benefits paid to Employee.  In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Employee’s equity awards.
 
4. Eligibility for Severance Benefits.  Executive will be entitled to the
payments and benefits described in Section 5 only if: (a) either (i) the Company
or any successor terminates Executive’s employment for a reason other than
Cause, death or Disability, or (ii) Executive voluntarily terminates employment
with the Company or any successor for Good Reason; and (b) Executive complies
with all of the terms of this Agreement.
 
5. Severance Benefits.
 
(a) Prior to Ninety Days Before a Change of Control or More Than One (1) Year
After a Change of Control.  If, prior to ninety days before a Change of Control
or more than one (1) year after a Change of Control, Executive’s employment with
the Company terminates in accordance with Section 4 above, then subject to
Executive executing and not revoking the form of release of claims in favor of
the Company substantially in the form attached hereto (the “Release”) and not
breaching the
Page 2 of 8

--------------------------------------------------------------------------------


terms of Section 12 hereof, Executive shall receive (subject to Section 7 of
this Agreement with regard to the timing of payment, as applicable) (i) a
lump-sum payment equal to twelve (12) months salary, and (ii) an additional
lump-sum payment determined by averaging the target percentages achieved under
the Annual Bonus Plan with respect to any Company fiscal year quarters already
concluded in the year of termination (the “Severance Target Bonus Percentage”)
and multiplying the Severance Target Bonus Percentage by 150% of Base Salary;
provided, however, that if Executive’s termination occurs in the first quarter
of a Company fiscal year, then the Severance Target Bonus Percentage shall be
equal to the target percentage achieved in the most recently concluded fiscal
year.
 
EXAMPLE 1:  Executive’s Base Salary is $500,000.  Executive is terminated
without Cause prior to 90 days before a Change of Control in the third quarter
of the Company’s fiscal year.  In the first quarter of that year, Executive
achieved a target percentage under the Annual Bonus Plan equal to 150% of
target.  In the second quarter, Executive achieved a target percentage under the
Annual Bonus Plan equal to 0% of target.  Subject to Executive satisfying the
conditions for receiving a severance payment, Executive will receive a lump-sum
payment equal to $500,000 + (.75)($750,000) = $1,062,500, less applicable
withholding.
 
EXAMPLE 2:  Executive’s Base Salary is $500,000.  Executive is terminated
without Cause prior to 90 days before a Change of Control in the first quarter
of the Company’s fiscal year.  In the most recently concluded Company fiscal
year, Executive achieved a target percentage equal to 100% of target.  Subject
to Executive satisfying the conditions for receiving a severance payment,
Executive will receive a lump-sum payment equal to $500,000 + (1.0)($750,000) =
$1,250,000, less applicable withholding.
 
(b) Ninety Days Before a Change of Control Through One (1) Year After Change Of
Control.  If within the period commencing ninety days prior to a Change of
Control through one (1) year following a Change of Control (the “Change of
Control Period”), Executive’s employment with the Company terminates in
accordance with Section 4 above, then subject to the Executive’s executing and
not revoking the Release and not breaching the terms of Section 12 hereof,
Executive shall immediately receive (subject to Section 7 of this Agreement, as
applicable) (i) a lump sum payment equal to two (2) years’ Base Salary, (ii)
accelerated vesting as to all Company stock options and other Company equity
compensation then held by Executive, and (iii) a pro-rated bonus under the
Annual Bonus Plan, payable at the same time and to the same extent as other
senior Executives’ of the Company payments pursuant to the Annual Bonus Plan,
pro-rated according to the percentage of the applicable fiscal year  Executive
is with the Company, calculated as the number of days from the commencement of
the fiscal year to the termination date over 365.
 
(c) Accrued Wages, Paid Time Off, Expenses, Option Vesting and Exercise and
Benefits.  If Executive is entitled to severance benefits under Section 5(a) or
5(b):
 
(i) The Company shall pay Executive (A) any unpaid base salary due for the
periods prior to the Termination Date, (B) all accrued and unused paid time off
(PTO) through the Termination Date, and (C) following Executive’s submission of
profit and expense reports, the total unreimbursed amount of expenses incurred
by Executive in Executive’s duties of employment with the Company that are
reimbursable in accordance with the Company’s then-existing policies.  These
payments shall be made promptly upon Executive’s employment termination with the
period of time mandated by law;
 
(ii) Executive shall have one year from the date of termination to exercise all
vested and unexercised stock options, including the vesting which has occurred
as a result of any acceleration provided by this Agreement (but in no event
later than the original term of the award);
 
(iii) The Company shall make a lump sum payment to Executive equal to the life
insurance premium payments had Executive continued coverage under such life
insurance plan of the Company for the period of time equal to the number of
months of salary paid under Sections 5(a)(i) or 5(b)(i).  Such payment shall be
made within thirty (30) days of the Termination Date, subject to Section 7 of
this Agreement; and
 
(iv) The Company shall reimburse Executive (and Executive’s eligible dependents)
for health, dental and vision insurance premium payments so that Executive only
pays the same amount as an employed senior Company executive with comparable
coverage for the period of time equal to the number of months of salary paid
under Sections 5(a)(i) or 5(b)(i), but only if Executive initially elects
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA, and subject to the maximum time period required to be made available to
Executive and his covered dependents under COBRA.
Page 3 of 8

--------------------------------------------------------------------------------


(d) Voluntary Termination; Involuntary Termination For Cause.  If Executive
terminates his employment voluntarily without Good Reason or is involuntarily
terminated by the Company for Cause, then all the vesting of Executive’s stock
options shall terminate immediately and all payments of compensation by the
Company to Executive hereunder shall immediately terminate, except Executive
shall be paid all accrued and unpaid wages, including any bonus, PTO, and
expenses incurred by Executive in Executive’s duties of employment with the
Company that are reimbursable in accordance with the Company’s then-existing
policies upon Executive’s submission of proper expense reports.  Such payments
will be paid promptly upon Executive’s employment termination and within the
time period mandated by law.
 
(e) Executive Ineligible For Other Severance, No Duty to Mitigate.  If Executive
receives severance benefits under Sections 5(a) or (b) and (c), he expressly
waives the right to receive severance benefits under any other severance plan or
policy of the Company.  Executive is under no contractual or legal obligation to
mitigate his damages in order to receive the severance benefits provided
hereunder.
 
(f) Definitions.
 
(i) “Cause” shall mean (i) Executive is convicted of or pleas nolo contendere or
guilty to a felony involving moral turpitude; provided that Executive may be
suspended without compensation or continued option vesting if charged with a
felony involving moral turpitude, with full reinstatement and back-pay if
Executive is subsequently exonerated or the charges are dismissed; (ii)
Executive engages in conduct that constitutes willful gross neglect or willful
gross misconduct resulting in either case in significant and demonstrable
economic harm to the Company, provided that no act or failure to act shall be
considered “willful” under this definition unless Executive acted, or failed to
act, with an absence of good faith and without a reasonable belief that
Executive’s action, or failure to act, was in the best interest of the Company;
(iii) an act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive; (iv) following delivery to Executive of a written
demand for performance from the Company which describes the basis for the
Company’s reasonable belief that Executive has not substantially performed his
duties, continued violations by Executive of Executive’s obligations to the
Company which are demonstrably willful and deliberate on Executive’s part;
provided, however, that failure of Executive to achieve certain results, such as
the Company’s business plan, that is not the result of Executive’s demonstrably
willful and deliberate dereliction of duty shall not constitute
“Cause.”  Anything herein to the contrary notwithstanding, Executive’s
employment shall not be terminated for “Cause” above unless written notice
stating the basis for the termination is provided to Executive, Executive is
given fifteen (15) days after receipt of such notice to cure the neglect or
conduct that is the basis of such claim (but only with respect to curable
actions or failures to act), and Executive has an opportunity to be heard before
the full Board of Directors, and, after such hearing, there is a majority vote
of the non-employee directors of the Company to terminate Executive for Cause.
    
(ii) “Change of Control” shall mean the occurrence of any of the following
events:
 
(A) Any “person” (as such term is used in Sec­tions 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securi­ties of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstand­ing voting securities; or
 
(B) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets or its business; or
 
(C) The consummation of a merger, reverse merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation; or
 
(D) A change in the composition of the Board occurring within a two-year period,
as a result of which fewer than a majority of the directors are Incumbent
Directors.  “Incumbent Directors” shall mean directors who either (A) are
directors of the Company as of the date upon which this Agreement was entered
into, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose
Page 4 of 8

--------------------------------------------------------------------------------


election or nomination was not in connection with any transaction described in
subsections (i), (ii), or (iii) above, or in connection with an actual or
threatened proxy contest relating to the election of directors to the Company.
 
(iii) “Disability” shall mean that the Executive has been unable to perform with
reasonable accommodation his duties as an employee of the Company (or any
subsidiary thereof that employs the Executive at such time) as the result of his
incapacity due to physical or mental illness, and such inability, at least 26
weeks after its commencement, is determined to be total and permanent by a
physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld).  Termination resulting from
Disability may only be effected after at least 30 days’ written notice by the
Company (or any subsidiary thereof that employs the Executive at such time) of
its intention to terminate the Executive’s employment.
 
(iv) “Good Reason” shall mean, without Executive’s written consent: (i) any
material diminution in Executive’s authority, duties or responsibilities as
described in Section 1(c) herein; provided, however, that a material reduction
in authority, duties, or responsibilities solely by virtue of the Company being
acquired and made part of a larger entity (as, for example, when the Chief
Executive Officer and President of the Company remains Chief Executive Officer
and President of the Company’s business operations that are a subsidiary or
division of the acquirer following a Change of Control) shall not by itself
constitute grounds for a Good Reason; (ii) the failure of Executive to be
appointed to the Board of Directors (but not following his failure to be
re-elected to the Board); (iii) any reduction in Executive’s Base Salary or
target bonus opportunity other than a reduction effected by the Company or its
successor with respect to all executive officers as part of a general
readjustment of their compensation levels; (iv) a material reduction in the kind
or level of Executive’s benefits (other than equity compensation) to which he
was entitled immediately prior to such reduction, other than a reduction
effected by the Company or its successor with respect to all executive officers
as a part of a general readjustment of the benefits provided by the Company or
its successor; (v) a material reduction of the facilities and perquisites
(including office space and location) or secretarial and administrative support
available to Executive immediately prior to such reduction, other than a
reduction generally applicable to all senior management of the Company; (vi) a
relocation of Executive’s principal place of employment more than thirty-five
(35) miles from its current location; (vii) the failure of any
successor-in-interest to assume all of the obligations of the Company under this
Agreement; (viii) within one year following a Change of Control only, any act
which constitutes a constructive termination under the laws of California, or
(ix) the assignment of duties that are substantially inconsistent with
Executive’s training, education, professional experience and the job for which
he was initially hired hereunder.
 
Anything herein to the contrary notwithstanding, Executive’s employment shall
not be terminated for “Good Reason” above unless written notice stating the
basis for the termination is provided to the Company and the Company is given
fifteen (15) days after receipt of such notice to cure the neglect or conduct
that is the basis of such claim (but only with respect to curable actions or
failures to act).  With respect to purported Good Reason terminations within one
year following a Change of Control only, for the purposes of any determination
regarding the applicability of Good Reason, the position taken by Executive
shall be presumed to be correct unless the Company, or its successor,
establishes, by clear and convincing evidence that such position is not
correct.  Executive’s continued employment shall not constitute consent or a
waiver of Executive’s rights to assert Good Reason hereunder; provided that
Executive may only effect a termination for Good Reason with three months
following the last occur of actions or failures to act or Executive’s knowledge
of the same giving rise to the Good Reason.  Executive’s death or Disability
shall not terminate the right of Executive’s estate or heirs to assert Good
Reason if such right existed at the time of Executive’s death or
Disability.  Following a Change of Control only, if Executive is assigned new
authorities, duties or responsibilities by the Company or successor, Executive
shall also be provided a written statement which explains in detail the
authorities, duties or responsibilities Executive has been assigned and an
explanation why such authorities, duties or responsibilities do not constitute
grounds for a Good Reason termination.  Following a Change of Control only, the
failure to provide such written explanation shall be an admission by the Company
that Executive has Good Reason to voluntarily terminate his employment.
 
6. Death or Total Disability of Executive.  Upon Executive’s death or Disability
while Executive is an employee of the Company, then employment hereunder shall
automatically terminate and all payments of compensation by the Company to
Executive hereunder shall immediately terminate (except as to amounts already
earned), and all vesting of Executive’s stock options shall terminate
immediately.
 
7. Section 409A.
 
(a) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then, if required, the severance and benefits payable
to Executive
Page 5 of 8

--------------------------------------------------------------------------------


pursuant to this Agreement (other than due to death), if any, and any other
severance payments or separation benefits which may be considered deferred
compensation under Section 409A (together, the “Deferred Compensation Separation
Benefits”), which otherwise are due to Executive on or within the six (6) month
period following Executive’s termination shall accrue during such six (6) month
period and shall become payable in a lump sum payment on the date six (6) months
and one (1) day following the date of Executive’s termination of employment or
the date of Executive’s death, if earlier.  All subsequent Deferred Compensation
Separation Benefits, if any, shall be payable in accordance with the payment
schedule applicable to each payment or benefit.
 
(b) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) shall not constitute Deferred Compensation
Separation Benefits for purposes of subsection 7(a) above.
 
(c) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder shall be subject to the additional tax imposed under Section 409A, and
any ambiguities herein shall be interpreted to so comply.  Executive and the
Company agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.
 
(d) The receipt of any severance pursuant to Section 5 will be subject to
Employee signing and not revoking the Release and subject to the Release
becoming effective within sixty (60) days following the termination of
employment (the “Release Period”).  No severance pursuant to such Section will
be paid or provided until the Release becomes effective.  No severance will be
paid or provided pursuant to such Section unless the Release becomes effective
during the Release Period.  In the event the termination occurs on or after
November 1 of any year, any severance that would be considered Deferred
Compensation Separation Benefits (as defined in Section 5.1) will be paid on the
first payroll date to occur during the following calendar year, or such later
time as required by the payment schedule applicable to each payment or benefit)
or Section 5.1.   In the event the termination occurs on or after November 1 of
any year, any severance that would be considered Deferred Compensation
Separation Benefits will be paid on the first payroll date to occur during the
following calendar year, or such later time as required by the payment schedule
applicable to each payment or benefit) or Section 7(a).
 
8. Assignment.  This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of Executive
upon Executive’s death and (b) any successor of the Company.  Any such successor
of the Company shall be deemed substituted for the Company under the terms of
this Agreement for all purposes.  As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary
disposition or by the laws of descent and distribution upon the death of
Executive.  Any attempted assignment, transfer, conveyance or other disposition
(other than as aforesaid) of any interest in the rights of Executive to receive
any form of compensation hereunder shall be null and void.
 
9. Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner aforesaid:
 
    If to the Company:              SonicWall, Inc.
    1143 Borregas Ave.
    Sunnyvale, CA 94089
    Attn: General Counsel
 
    If to Executive:                   Matthew Medeiros
    at the last residential address known by the Company.
 
10. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
Page 6 of 8

--------------------------------------------------------------------------------


11. Entire Agreement.  This Agreement and the agreements referenced herein and
the Non-Disclosure and Invention Assignment Agreement entered into by and
between the Company and Executive represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
employment relationship with the Company, and supersede and replace any and all
prior agreements and understandings concerning Executive’s employment
relationship with the Company, including the Prior Employment Agreement.
 
12. Dispute Resolution.  The Executive and the Company shall first meet to
settle any dispute through good faith negotiations or non-binding mediation.  If
not settled by good faith negotiation or non-binding mediation between the
parties within thirty (30) days from the date one party requests in writing to
meet the other party, then to the extent permitted by law, any dispute or
controversy arising out of, relating to or in connection with this Agreement, or
the interpretation, validity, construction, performance, breach or termination
thereof, shall be finally settled by binding arbitration, provided, however,
that the parties retain their right to, and shall not be prohibited, limited or
in any other way restricted from, seeking or obtaining equitable relief from a
court having jurisdiction over the parties.  Such arbitration shall be conducted
in accordance with the employment arbitration rules of the American Arbitration
Association in effect at that time, and the requirements of Armendariz v.
Foundation Health (2000) 24 Cal.4th 83 as modified by state law from time to
time.  The judgment upon the determination or award rendered by the arbitrator
may be entered in any court having jurisdiction thereof.  With respect to
terminations within one year following a Change of Control only, the Company
shall pay Executive’s legal fees and expenses incurred by Executive in disputing
in good faith any issue hereunder relating to the termination of Executive’s
employment.  In all other disputes hereunder, the prevailing party shall
reimburse the other party for legal fees and expenses, to the extent permitted
by law.
 
Executive understands that nothing in Section 11 modifies Executive’s at-will
status.  Either the Company or Executive can terminate the employment
relationship at any time, with or without cause, subject to the terms of this
Agreement.
 
EXECUTIVE HAS READ AND UNDERSTANDS SECTION 11 WHICH DISCUSSES
ARBITRATION.  EXECUTIVE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EXECUTIVE
AGREES, TO THE EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT
OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S
RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO
ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.
 
13. Covenant Not to Solicit.  In consideration for the benefits Executive is to
receive herein Executive agrees that he will not, at any time during the twelve
month period following his termination date, directly or indirectly solicit any
individuals to leave the Company’s employ for any reason or interfere in any
other manner with the employment relationships at the time existing between the
Company and its current or prospective employees.
 
14. No Oral Modification, Cancellation or Discharge.  This Agreement may only be
amended, canceled or discharged in writing signed by Executive and the Chairman
of the Compensation Committee of the Board.
 
15. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, from payment any amount of withholding taxes required by law with
respect to payments made to Executive in connection with his employment
hereunder.
 
16. Governing Law.  This Agreement shall be governed by the laws of the State of
California.
 
17. Effective Date.  This Agreement is effective upon the date it has been
executed by both parties.
 
18. Acknowledgment.  Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
 
 
Page 7 of 8

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Agreement:
 
SonicWALL, Inc.
 
 

--------------------------------------------------------------------------------

David W. Garrison
Date:  October 20, 2008
 
 
EXECUTIVE
 



--------------------------------------------------------------------------------

Matthew Medeiros
Date:  October 20, 2008
 
 Page 8 of 8

--------------------------------------------------------------------------------